—Appeal by the defendant from three judgments of the County Court, Suffolk County (Tisch, J.), all rendered December 6, 1993, convicting him of operating a motor vehicle while under the influence of alcohol as a felony under Indictment No. 1064/87, bail jumping in the second degree under Indictment No. 477/88, *684and operating a motor vehicle while under the influence of alcohol as a felony under Indictment No. 699/88, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). We additionally conclude that the defendant has failed to raise any nonfrivolous issues in his pro se supplemental brief. Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.